MANDATE
              Case
                 Case
                   3:14-cv-00956-JBA
                       18-3359, Document
                                      Document
                                         13, 12/19/2018,
                                                 482 Filed
                                                         2459517,
                                                           12/19/18
                                                                  Page1
                                                                    Pageof 12 of 2



                                UNITED STATES COURT OF APPEALS
                                             for the
                                        SECOND CIRCUIT


                          ____________________________________________



              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 14th day of November, two thousand and eighteen,



     ____________________________________

     Joseph Strauch, on behalf of himself and all those          ORDER
     similarly situated, Timothy Colby, on behalf of himself Docket Number: 18-3359
     and all those similarly situated, Charles Turner, on behalf
     of himself and all those similarly situated, Vernon Carre,
     on behalf of himself and all those similarly situated,

                  Plaintiffs - Appellees,

     Stephen King, Hassell D. Stacy, Christian G. Rothrock,
     Grover C. Boone, Sr., Stephan A. Cheney, Brandon
     Kimas, Chris Lamer, Pierre J. Wills, Shaun King, Kevin
     Perry, Scott Schneeberg, Timothy J. Clark, Joe A.
     Williams, Marlon Haynes, Jason M. Nice, Anthony C.
     Fantetti, Raymond Pierce, Richard Conway, Cheri L.
     Johnson, Gigy S. Kunnath, Thomas W. Laughlin, Rocky
     Burns, Isaac Owusu, Anita Soule, David L. Brunmeier,
     Frank T. King, Chad W. Malone, Joseph H. Marshall,
     Dennis Farkas, Samuel Fleming, Angela Brown, Nash
     Jasmine,

                  Plaintiffs,

     v.

     Computer Sciences Corporation,

                Defendant - Appellant.
     _______________________________________




MANDATE ISSUED ON 12/19/2018
        Case
           Case
             3:14-cv-00956-JBA
                 18-3359, Document
                                Document
                                   13, 12/19/2018,
                                           482 Filed
                                                   2459517,
                                                     12/19/18
                                                            Page2
                                                              Pageof 22 of 2



      A notice of appeal was filed on October 22, 2018. Appellant's Form C and D were due
November 05, 2018. The case is deemed in default.

         IT IS HEREBY ORDERED that the appeal will be dismissed effective November 28,
2018 if the forms are not filed by that date.


                                                  For The Court:
                                                  Catherine O'Hagan Wolfe,
                                                  Clerk of Court
